DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2019, 12/09/2020, and 05/20/2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson et al., U.S. Pub No: US 20210117417 A1 (Hereinafter “Hendrickson”) in view of Tong et al., U.S. Patent No: US 8429164 B1 (Hereinafter “Tong”).

Regarding claim 1, Hendrickson discloses A machine learning (ML) based automated search system comprising:
at least one processor (Hendrickson, see paragraph [0018]);
a non-transitory processor readable medium storing machine-readable instructions that cause the at least one processor (Hendrickson, see paragraph [0018]) to:
receive an entity information document that includes data entries related to a plurality of top-ranked entities that belong to a target category (Hendrickson, see paragraph [0075, 0112]);
identify information regarding the entities available within internal and external data sources associated with the automated search system (Hendrickson, see paragraph [0075, 0112] and fig.11,22-27 , wherein those entities and classifications can be determined) ;
construct an entity intelligence report for each of the entities, the entity intelligence report including metadata regarding the entities obtained from the internal and the external data sources (Hendrickson, see paragraph [0075, 0112] and fig.11,22-27 , wherein fig.22 for example can represent entities intelligence report);
discover search terms associated with the entities from the entity intelligence reports (Hendrickson, see paragraph [0075, 0112] and fig.11,22-27 , wherein once those entities and classifications are determined, search terms can be extracted based, for example, on the salience, relevance, significance and confidence scores respectively as shown in FIG. 23 for the company, entities, and classifications from FIG. 22.);
obtain documents for a corpus by automatically executing searches on a general purpose search engine using the search terms (Hendrickson, see ;
extract information related to new entities by analyzing the documents from the corpus, the new entities being different from the entities and the new entities not included in the entity information document (Hendrickson, see paragraph [0075, 0112] and fig.11,22-27 , wherein the results can then be further analyzed for new relevant factors and the process can be repeated).
Hendrickson fails to explicitly disclose compute similarity between each attribute of the entities and corresponding attribute of the new entities wherein attributes having greater similarity are assigned higher significance; and
output a ranked list of the new entities wherein the new entities are ranked based on the significance of the attributes of the new entities.
Tong discloses compute similarity between each attribute of the entities and corresponding attribute of the new entities wherein attributes having greater similarity are assigned higher significance (see col.8 line (41-56) and fig. 6a-6j, wherein List classifier 320 may then add the weights of the items together to generate total weights for the items. In this case, list classifier 320 may determine total weights for the items in the lists, as shown in FIG. 6E); and
output a ranked list of the new entities wherein the new entities are ranked based on the significance of the attributes of the new entities (see col.8 line (41-56) and fig. 6a-6j, wherein the lists, as shown in FIG. 6I. List processor 330 may now form a list from the items with the highest total weights or probabilities or select items for the list based on the distribution of weights or probabilities).

 
Regarding claim 2, the combination of Hendrickson and Tong further disclose wherein the instructions to identify the information regarding the entities available within the internal and external data sources further comprise instructions that cause the processor to:
execute web searches by employing the entities as search terms on a general purpose search engine (Hendrickson, see paragraph [0075, 0112] and fig.11,22-27 , wherein once those entities and classifications are determined, search terms can be extracted based, for example, on the salience, relevance, significance and confidence scores respectively as shown in FIG. 23 for the company, entities, and classifications from FIG. 22.).

Regarding claim 3, the combination of Hendrickson and Tong further disclose wherein the instructions to identify the information regarding the entities available within the internal and external data sources further comprise instructions that cause the processor to:
identify websites having information pertaining to the entities (Hendrickson, see paragraph [0075, 0112] and fig.11,22-27 , wherein once those entities and ; and
extract the information regarding the entities from the websites (Hendrickson, see paragraph [0075, 0112] and fig.11,22-27 , wherein the results can then be further analyzed for new relevant factors and the process can be repeated).

Regarding claim 4, the combination of Hendrickson and Tong further disclose wherein the instructions to identify the information regarding the entities available within the internal and external data sources further comprise instructions that cause the processor to:
extract the metadata regarding the entities from the internal and external data sources using trained ML models  (Hendrickson, see paragraph [0075, 0112-0114] and fig.11,22-27 , wherein the results can then be further analyzed for new relevant factors and the process can be repeated, and using training data and usage, learns the most relevant answers automatically over time).

Regarding claim 5, the combination of Hendrickson and Tong further disclose wherein the instructions to discover search terms associated with the entities from the entity intelligence reports further comprise instructions that cause the processor to:
identify keywords associated with the metadata regarding each of the entities (Hendrickson, see paragraph [0075, 0112] and fig.11,22-27 , wherein once .

Regarding claim 6, the combination of Hendrickson and Tong further disclose wherein the instructions to discover the search terms associated with the entities from the entity intelligence reports further comprise instructions that cause the processor to:
select a subset of the keywords that are common to at least two of the entities as the search terms (Hendrickson, see paragraph [0075, 0112] and fig.11,22-27 , wherein once those entities and classifications are determined, search terms can be extracted based, for example, on the salience, relevance, significance and confidence scores respectively as shown in FIG. 23 for the company, entities, and classifications from FIG. 22.).

Regarding claim 7, the combination of Hendrickson and Tong further disclose wherein the instructions to extract information related to new entities from the documents in the corpus further comprise instructions that cause the processor to:
employ text matching techniques for identifying occurrences of the entities in the documents (Hendrickson, see paragraph [0075, 103, 0112] and fig.11,22-27 , wherein Additional tools for NLP analysis include latent semantic analysis in which determine word frequency in a text. Tools from WordNet, TextRank, LexRank, spaCy, Google AI--Smart Compose, Text Similarity, web scraping tools, elasticsearch, ELK Stack, Lucene, Levenshtein Distance, Faceted Search, Percolate Quary, fuzzy search, edit distance, graph databases and query languages, sentence similarity comparisons, sentiment analysis, and others); and
employ trained ML models for determining structures that include the occurrences of the entities (Hendrickson, see paragraph [0075, 103, 0112] and fig.11,22-27 , wherein Additional tools for NLP analysis include latent semantic analysis in which relationships are analyzed between a set of documents and the terms they contain by producing a set of concepts related to the documents and terms. LSA assumes that words that are close in meaning will occur in similar pieces of text (the distributional hypothesis). SumBasic analysis can be used to determine word frequency in a text. Tools from WordNet, TextRank, LexRank, spaCy, Google AI--Smart Compose, Text Similarity, web scraping tools, elasticsearch, ELK Stack, Lucene, Levenshtein Distance, Faceted Search, Percolate Quary, fuzzy search, edit distance, graph databases and query languages, sentence similarity comparisons, sentiment analysis, and others).

 wherein the instructions to determine structures that include the occurrences of the entities further comprise instructions that cause the processor to:
determine, using the trained ML models, sentences that pertain to comments regarding the entities (Hendrickson, see paragraph [0075, 103, 0101, 0112] and fig.11,22-27 , wherein a stock report can be processed and each sentence therein can be assigned as a relevant factor. The NLP analysis can identify key words or phrases in the relevant factor sentences to use as search terms and to aid in classifying the data).

Regarding claim 9, the combination of Hendrickson and Tong further disclose wherein the instructions to extract information related to new entities from the documents in the corpus further comprise instructions that cause the processor to:
compare the entities in the sentences with the plurality of entities in the entity information document, the comparison being executed with text matching techniques (Hendrickson, see paragraph [0075, 103, 0101, 0112] and fig.11,22-27 , wherein a stock report can be processed and each sentence therein can be assigned as a relevant factor. The NLP analysis can identify key words or phrases in the relevant factor sentences to use as search terms and to aid in classifying the data); and
identify additional entities in the sentences that are not included in the plurality of entities from the entity information document as the new entities (Hendrickson, see paragraph [0075, 103, 0101, 0112] and fig.11,22-27 , wherein a .

Regarding claim 10, the combination of Hendrickson and Tong further disclose wherein the instructions to determine structures that include the occurrences of the entities further comprise instructions that cause the processor to:
determine, using the trained ML models, Hypertext Markup Language (HTML) lists that including the entities (Hendrickson, see paragraph [0106], wherein for example companies web-sites can be used).

Regarding claim 11, the combination of Hendrickson and Tong further disclose wherein the instructions to extract information related to new entities from the documents in the corpus further comprise instructions that cause the processor to:
compare the entities in the HTML lists with the plurality of entities in the entity information document, the comparison being executed with text matching techniques (Hendrickson, see paragraph [0075, 103, 0101, 0112] and fig.11,22-27 , wherein a stock report can be processed and each sentence therein can be assigned as a relevant factor. The NLP analysis can identify key words or phrases in the relevant factor sentences to use as search terms and to aid in classifying the data); and
identify additional entities that occur in the Hypertext Markup Language (HTML) lists with one or more of the plurality of entities as the new entities .

Regarding claim 12, the combination of Hendrickson and Tong further disclose wherein the entities pertain to suppliers in the target category (Hendrickson, see paragraph [0075, 103, 0101, 0112] and fig.11,22-27, wherein fig.22 shows entities which can be suppliers. The entity/supplier can include name of the company).

Regarding claim 13, Hendrickson discloses A processor-executable method for identifying new entities comprising:
receiving a supplier information document including identifying indicia of a plurality of suppliers for a target category (Hendrickson, see paragraph [0075, 0112], wherein fig.22 shows entities which can be suppliers);
generating supplier intelligence reports based on the identifying indicia from the supplier information document, the supplier intelligence reports including metadata regarding the suppliers, the metadata being predetermined based on the target category (Hendrickson, see paragraph [0075, 0112] and fig.11,22-27 , wherein fig.22 for example can represent entities intelligence report);
obtaining keywords describing each of the suppliers from the supplier intelligence reports (Hendrickson, see paragraph [0075, 0112] and fig.11,22-27 , wherein once those entities and classifications are determined, search terms can be ;
executing automated searches by employing keywords that occur commonly between the supplier intelligence reports of the plurality of suppliers as search terms (Hendrickson, see paragraph [0075, 0112] and fig.11,22-27 , wherein fig.24 can be the search result which corresponds to the obtained documents as claimed);
extracting relevant portions of results obtained in response to the automated searches (Hendrickson, see paragraph [0075, 0112] and fig.11,22-27 , wherein fig.24 can be the search result which corresponds to the obtained documents as claimed);
analyzing relevant portions of the results for co-occurrence of new suppliers with one or more of the plurality of suppliers, wherein the new suppliers are not included in the supplier intelligence reports (Hendrickson, see paragraph [0075, 0112] and fig.11,22-27 , wherein the results can then be further analyzed for new relevant factors and the process can be repeated);
obtaining attributes of each of the plurality of suppliers and each of the new suppliers, wherein the attributes are predetermined based on the target category (Hendrickson, see paragraph [0075, 0112] and fig.11,22-27 , wherein the results can then be further analyzed for new relevant factors and the process can be repeated).
estimating significance of the attributes of the plurality of suppliers and each of the new suppliers; and
ranking the new suppliers based on the significance of the attributes of the new suppliers.
Tong discloses estimating significance of the attributes of the plurality of suppliers and each of the new suppliers (see col.8 line (41-56) and fig. 6a-6j, wherein List classifier 320 may then add the weights of the items together to generate total weights for the items. In this case, list classifier 320 may determine total weights for the items in the lists, as shown in FIG. 6E); and
ranking the new suppliers based on the significance of the attributes of the new suppliers (see col.8 line (41-56) and fig. 6a-6j, wherein the lists, as shown in FIG. 6I. List processor 330 may now form a list from the items with the highest total weights or probabilities or select items for the list based on the distribution of weights or probabilities).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hendrickson to include compute similarity between each attribute of the entities, as taught by Tong, because this would help the system to automatically generate lists of items based on one or more examples, both quickly and efficiently (Tong; col.1 line (45-47)).

 wherein the supplier information document includes transaction data (Hendrickson, see paragraph [0075, 103, 0101, 0112] and fig.11,22-27, wherein fig.22 shows entities which can be suppliers. The entity/supplier can include name of the company).

Regarding claim 15, the combination of Hendrickson and Tong further disclose wherein generating supplier intelligence reports further comprises: crawling websites of the plurality of suppliers for metadata to be included in the supplier intelligence reports (Hendrickson, see paragraph [0075, 0112-0114] and fig.11,22-27 , wherein the results can then be further analyzed for new relevant factors and the process can be repeated, and using training data and usage, learns the most relevant answers automatically over time).

Regarding claim 16, the combination of Hendrickson and Tong further disclose estimating significance of the attributes of the plurality of suppliers and the new suppliers further comprises: estimating similarity of values of the attributes for each of the plurality of suppliers and each of the new suppliers (Hendrickson, see col.8 line (41-56) and fig. 6a-6j, wherein List classifier 320 may then add the weights of the items together to generate total weights for the items. In this case, list classifier 320 may determine total weights for the items in the lists, as shown in FIG. 6E).

 estimating significance of the attributes of the plurality of suppliers and the new suppliers further comprises: estimating similarity of values of the attributes for each of the plurality of suppliers and each of the new suppliers (Tong, see col.8 line (41-56) and fig. 6a-6j, wherein List classifier 320 may then add the weights of the items together to generate total weights for the items. In this case, list classifier 320 may determine total weights for the items in the lists, as shown in FIG. 6E).

Regarding claim 17, the combination of Hendrickson and Tong further disclose transmitting an alert to registered users, the alert including a ranked list of the new suppliers (Tong, see col.9 line (41-54) and fig. 6a-6j, wherein List processor 330 may transmit the list to client 110 for presentation to the user).

Claim 18 is rejected under the same rationale as claims 1 and/or 13.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson et al., U.S. Pub No: US 20210117417 A1 (Hereinafter “Hendrickson”) in view of Tong et al., U.S. Patent No: US 8429164 B1 (Hereinafter “Tong”) and further in view of Zhang et al., U.S. Patent No: US 9665641 B1 (Hereinafter “Zhang”).

Regarding claim 19, the combination of Hendrickson and Tong teach all the features of claim 18, as outline above. The combination of Hendrickson and Tong teach fail to explicitly disclose wherein the instructions to compute similarity further comprising instructions that cause the processor to: compute the similarity via cosine similarity measure.
Zhang discloses wherein the instructions to compute similarity further comprising instructions that cause the processor to: compute the similarity via cosine similarity measure (see col.7 line (51-60)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hendrickson and Tong to include cosine similarity measure, as taught by Zhang, because this would help the system to improve the user search experience and effectively searching unstructured data (Tong; col.1 line (45-453)).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165